Citation Nr: 0504980	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
secondary basis.

2.  Entitlement to service connection for psychiatric 
disability on a secondary basis.

3.  Entitlement to service connection for hernia on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board also notes that although the veteran initiated an 
appeal with respect to the issues of entitlement to an 
increased rating for status post-suprapubic prostatectomy, 
entitlement to an earlier effective date for the award of 
service connection for status post-suprapubic prostatectomy 
and entitlement to an earlier effective date for the award of 
special monthly compensation based on loss of use of a 
creative organ from appellate status, he withdrew those 
issues from his appeal in written statements received by the 
RO in February and May 2003.

In December 2004, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.  During 
the December 2004 videoconference hearing, the veteran raised 
the issue of entitlement to service connection for bowel 
impairment on a secondary basis.  This matter is referred to 
the RO for appropriate action.


REMAND

The veteran contends that he has psychiatric disability due 
to his service-connected status post-suprapubic 
prostatectomy.  He also contends that his hypertension is due 
to his service-connected status post-suprapubic 
prostatectomy, or, in the alternative, his psychiatric 
disability.  Finally, the veteran contends that although he 
underwent a hernia repair prior to his prostatectomy, his 
current hernia was caused by the residuals of his 
prostatectomy, insomuch as he has to strain in order to 
urinate.

During the December 2004 videoconference hearing, the veteran 
and his representative indicated that they were going to 
submit a statement from a VA physician as to the etiology of 
the veteran's hernia.  This statement has not yet been 
received by the Board.  Furthermore, the evidence of record 
indicates that the veteran was being seen for complaints 
related to hypertension, psychiatric disability and hernia at 
the West Haven VA Medical Center (VAMC).  While records from 
the West Haven VAMC dated through October 2002 are of record, 
there is no indication that the RO requested copies of the 
veteran's more recent treatment records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Furthermore, with regard to the veteran's claim for service 
connection for hypertension, a July 2002 VA genitourinary 
examiner opined that the veteran's hypertension was, "more 
likely than not related to prostate cancer and stress of the 
progressive residuals following radical prostatectomy."  No 
reasons and bases for this opinion were provided.  A 
September 2002 VA medical opinion notes that, "it is as 
likely as not that the stress from [the veteran's] prostate 
cancer and radical prostatectomy could have contributed to 
his hypertension.  However, prostate cancer per se is not 
associated with essential hypertension.  These opinions are 
not adequate for adjudication purposes.  Moreover, the Board 
notes that the veteran has not undergone a VA medical 
examination specifically for the purpose of determining the 
etiology of any currently diagnosed psychiatric disability or 
hernia.  Therefore, additional VA examination is necessary.  
See 38 U.S.C.A. § 5103A (West 2002).  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
including relevant treatment records from 
the West Haven VA Medical Center and the 
statement from Dr. Craig Gunderson that 
was read into the record during the 
December 2004 videoconference hearing.

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran and his representative, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any 
hypertension.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide 
the opinions concerning the following:

a.  Is it as at least as likely as not 
that any currently diagnosed hypertension 
was caused or chronically worsened by the 
veteran's service-connected status post-
suprapubic prostatectomy?

b.  Is it as at least as likely as not 
that any currently diagnosed hypertension 
was caused or chronically worsened by the 
veteran's psychiatric disability?

The examiner is particularly requested to 
address the opinions expressed in the 
July 2002 VA examination report and the 
September 2002 VA medical opinion.  The 
examiner should also set forth the 
complete rationale for all opinions 
expressed.

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any psychiatric 
disability.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not that any currently 
diagnosed psychiatric disability was 
caused or chronically worsened by the 
veteran's service-connected status post-
suprapubic prostatectomy.

The examiner should set forth the 
complete rationale for all opinions 
expressed.

6.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any hernia.  
The veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not that any currently 
diagnosed hernia was caused or 
chronically worsened by the veteran's 
service-connected status post-suprapubic 
prostatectomy.

The examiner should set forth the 
complete rationale for all opinions 
expressed.

7.  The RO should then readjudicate the 
issues of entitlement to service 
connection for hypertension, psychiatric 
disability, and hernia, all on a 
secondary basis, based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




